Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:
In claim 1, line 4 “Wherein the above hand-held body” should be “wherein the hand-held body”
In claim 1, line 6 “ these two haves” should be “the two halves”
In claim 3, line 3 “both groove” should be “both grooves”
In claim 4, line 4 “located at both ends and the middle” should be “located at both ends and a middle”
Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a blade-like polisher” in claim 1 is a relative term which renders the claim indefinite. The term “blade-like” is not defined by the claim, the specification does 
Claim 2 recites the limitation "the other half has two pressing plates" and “the grooves of the other half” in lines 6-7. It is unclear what other half the applicant is referring to wherein the two pressing plates are located, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the other half referring to either two U-shaped halves of the hand-held body.  
Claim 3 recites the limitation “there is a tapered frustum at both groove for welding purpose” in lines 2-3. It is unclear where or what structure further comprises the tapered frustum at both groove, rendering the claim indefinite. For Examining purposes, the Examiner is to interpret the tapered frustum to be located/on either of the two U-shaped halves of the hand-held body and the groove to be any groove on the tapered frustum.
Claim 4 recites the limitation “the two halves are connected using a mortise and tenon joint structure” in line 2. It is unclear what qualifies or constitutes as a mortise and tenon joint structure connection, thus rendering the claim indefinite. For Examining purposes, the Examiner is to interpret the mortise and tenon joint structure connection to be the connection of the convex platforms and recessed holes of the U-shaped halves of the hand-held body.
Claim 4 recites the limitation "the recessed holes are positioned at corresponding places of the other half" in lines 5-6. It is unclear what other half the applicant is referring to wherein the two pressing plates are located, rendering the claim indefinite. .  
Claim 5 recites the limitation "the groove" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “a piece of triangular stick for welding” and “a piece of L-shaped triangular stick” in lines 1-2. It is unclear what qualifies or constitutes as a piece of triangular stick for welding. Upon further review of the specifications the Examiner is unclear if triangular stick is a structure of the body, an additional separate structure that interacts with the body, or if it is a product of the process of welding, rendering the claim indefinite. For Examining purposes, the Examiner is to interpret the limitation to be referring to any type of material that allows for connection of different parts of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 7,824,182).
Regarding claim 1, Kim discloses: a blade-like polisher (Figures 1-4 element 10) comprising: a hand-held body (element 20) and a polishing band (element 100); 
wherein: the hand-held body is a U-shape (see figures 1-4), and both ends of the polishing band are fixed on the hand-held body (see figures 1-3); 
wherein the above hand-held body is made of two U-shaped halves (element 22/42), which are ultrasonically welded together (The applicant is claiming a product-by-process limitation (ultrasonically welded) which does not have patentable weight (See MPEP 2113 (I)); 
wherein the polishing band is fixed between these two halves (see figure 1).
However, Kim does not explicitly show that ends of the polishing band are fixed on recesses of the hand-held body.
Kim further teaches an alternate embodiment of a blade-like polisher (Figure 5-6) having a polishing band (element 2100) fixed on a recesses (Detail A) of the hand-held body.

    PNG
    media_image1.png
    456
    480
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the teachings of Kim alternate embodiment to provide a recesses in the hand-held body in order for the polishing band to be fixed. Doing so provides a form of connection that allows the different parts of the device to structurally support one another and to not disassemble during operations, thus preventing the device from being damaged during use. 
Regarding claim 3, Kim modified discloses: the blade-like polisher according to claim 1, wherein: the polishing band has a through hole (element 106/108) on both end, and there is a tapered frustum (element 62/66) at both groove (see figures 1-3 elements 62/66 have a groove in between) for welding purpose; the through hole and the tapered frustum form a pair and are fixed together (see figures 1-2 showing the two parts apart (figure 2) and then forming a pair and fixed together (figure 1)).
Regarding claim 4, Kim modified discloses: the blade-like polisher according to right claim 1, wherein: the two halves are connected using a mortise and tenon joint structure (elements 62/66/70/74 and 64/68/72/76);, one half has convex platforms (elements 62/66/70/74), while the other half has recessed holes (elements 64/68/72/76); wherein there are convex platforms located at both ends of one half of the U-shaped handle (see figures 2 showing the convex platforms located at both ends); wherein the recessed holes are positioned at corresponding places of the other half (see figures 1-2).
However, Kim does not explicitly show that the convex platforms are also located at the middle 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim wherein convex platforms are also located at the middle of one half of the U-shaped handle, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be a plurality of convex platforms located at various areas of the U-shaped handle including the middle, in order to provide securement at different points of the handle which prevents the both halves of the device from separating from one another thus preventing the device from being damaged during operations. (See MPEP 2144.04 (VI)(B))
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 7,824,182) in view of Ackel (US Pub. No. 2016/0296308).
Regarding claim 2, Kim modified discloses all the elements as claimed in claim 1, but appears to be silent the blade-like polisher according to claim 1, wherein, one of the two halves has a rectangular groove at either distant end of the U- shaped handle; wherein the polishing band is mounted to grooves on both ends of the U-shaped handle; wherein the other half has two pressing plates at corresponding positions to the grooves of the above half, wherein the pressing plates help fix the polishing band into grooves of the polisher.
Ackel teaches it was known in the art to have a blade-like polisher (Figure 9-10) comprising polishing band (element 12) and a U-Shaped handle (see figure 10 element 22) having two halves (element 28/35) wherein, one of the two halves (21) has a rectangular groove (element 46) at either distant end of the U- shaped handle (see figure 10); wherein the polishing band is mounted to grooves on both ends of the U-shaped handle (see figures 9-10 showing the polishing band (element 12) mounted to the grooves (element46)); wherein the other half has two pressing plates (element 53) at corresponding positions to the grooves of the above half, wherein the pressing plates help fix the polishing band into grooves of the polisher (see figure 9 showing element 53 helping fix the polishing band (element 12) into element 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim with the teachings of Ackel wherein, one of the two halves has a rectangular groove at either distant end of the U- shaped handle; wherein the polishing band is mounted to grooves on both ends of the U-shaped handle; wherein the other half has two pressing plates at corresponding positions to the grooves of the above half, wherein the pressing plates help fix the polishing band into grooves of the polisher. Doing so provides a form of connection that allows the different parts of the device to structurally support one another and to not disassemble during operations, thus preventing the device from being damaged during use. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 7,824,182) in view of Gutu (US Pub. No. 2017/0239025).
Regarding claim 4, Kim modified discloses all the elements as claimed in claims 1 -4, but appears to be silent the blade-like polisher according to claim 4, wherein: on each side of the groove is mounted a piece of triangular stick for welding; each half has a piece of L-shaped triangular stick mounted between the convex platforms or recessed holes.
Gutu teaches it was known in the art to have a blade-like polisher (Figures 2A-2B) comprising a plurality of attachments (elements 202/204) wherein it comprises a piece of triangular stick (see paragraph 0035 where the prior art states a variety of techniques to attach any structural support to the device that include a physical adhesive; chemical bonding, heat sealing, ultrasonic bonding, and (with the exception of FIG. 4B) mechanical attachments (e.g. a press fit), thus meeting the claim limitation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim with the teachings of Gutu to provide a piece of triangular stick. The resultant combination would have the piece of triangular stick of Guru on the groove mounted between the convex platforms or recessed holes as taught by Kim. Doing so provides a form of connection that allows the different parts of the device to structurally support one another and to not disassemble during operations, thus preventing the device from being damaged during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/23/20211

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723